*290Opinion by
Oliver, P. J.
The facts in this case appear to be undisputed. The customs broker who made the entry testified that no appeal to reappraisement was taken following the appraiser’s advance because the duplicate notice of such advance had not been received by him and he did not learn of the increase in value until after the statutory time for filing appeals to reappraisement had expired. Prom an examination of the record and consideration of the facts, the court was satisfied that entry was made without any intention to defraud the revenue or deceive the appraiser as to the value of the merchandise. The petition was therefore granted.